NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MINGYU DU,                                      No.    16-71876

                Petitioner,                     Agency No. A205-543-205

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 15, 2017**

Before:      CANBY, TROTT, and GRABER, Circuit Judges.

      Mingyu Du, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies between Du’s testimony and documentary evidence as to

the reason he lost his job in China, whether the police informed him how long he

would be detained, and his intention to travel outside of China prior to his arrest.

See id. at 1048 (adverse credibility finding reasonable under the totality of the

circumstances). Du’s explanations do not compel a contrary conclusion. See Lata

v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). Thus, in the absence of credible

testimony, in this case, Du’s asylum and withholding of removal claims fail. See

Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Du’s CAT claim fails because it is based on the same testimony the

agency found not credible, and Du does not point to any other evidence in the

record that compels the conclusion that it is more likely than not he would be




                                          2                                    16-71876
tortured by or with the consent or acquiescence of the government of China. Id. at

1156-57.

      PETITION FOR REVIEW DENIED.




                                        3                                   16-71876